         Case 4:18-cr-00090-BMM Document 176 Filed 09/29/20 Page 1 of 2




                   THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                          4:18-cr-00090-BMM-2

                          Plaintiff,
     vs.                                                    ORDER

 KRIS DALE HARDING,

                         Defendant.

        Defendant Kris Dale Harding has moved for early termination of his current

term of probation. (Doc. 168). The Government opposes early termination of

Harding’s supervised release. (Id. at 1). The Court conducted a hearing on

Harding’s motion on September 28, 2020. For the reasons below, the Court will

deny Harding’s motion without prejudice.

        Harding pleaded guilty to prohibited person in possession of explosives,

in violation of 18 U.S.C. § 842(i)(1). (Docs. 93 and 95). The Court sentenced

Harding to a term of three (3) years of probation. (Docs. 132 and 136). Harding’s

probation commenced on June 12, 2019. Harding has completed more than one-

third of his term of supervised release. Probation is scheduled to expire on June 11,

2022.

        Federal law authorizes a defendant to move for termination of probation

after successfully completing one year if the Court is satisfied that such action
       Case 4:18-cr-00090-BMM Document 176 Filed 09/29/20 Page 2 of 2



remains “warranted by the conduct of the defendant and the interests of justice.” 18

U.S.C. § 3564(c) The Court must consider the factors in 18 U.S.C. § 3553(a) when

evaluating whether to terminate a term of supervised release.

      The record reflects that Harding has complied substantially with his

supervision conditions. The Court urges Harding to continue on his current path

and seek early termination at a later date when the factors in 18 U.S.C. § 3553

more clearly support an early termination of probation.

       Accordingly, IT IS ORDERED:

      1.     Defendant’s Motion for Early Termination of Probation

(Doc. 168) is DENIED without prejudice.

      DATED this 29th day of September, 2020.
